Case 21-06002-BPH        Doc 23        Filed 02/26/21 Entered 02/26/21 09:10:07   Desc Main
                                      Document      Page 1 of 4



Brian K. Julian ISB No. 2360
                -




Anne S. Magnelli ISB No. 9452
                    -




ANDERSON, JULIAN & HULL LLP
C. W. Moore Plaza
250 South Fifth Street, Suite 700
Post Office Box 7426
Boise, Idaho 83707-7426
Telephone:     (208) 344-5800
Facsimile:     (208) 344-5510
E-Mail:        bjulian(ajhlaw.com
               amagnelli(ajhlaw.com
               service(ajhlaw.com

Attorneys for Defendant,
 GARY RAINSDON, TRUSTEE

                    THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF IDAHO
 LAURIEANN SHOEMAKER, individually,
 JOSEPH E. BEUMELER, individually, and JLJ     Bankruptcy Case No. 20-00713-NG
 FARMS, LLC, a limited liability company,      Adv. Proc. No.: 21-06002-NGH

                        Plaintiffs,
                                                      DEFENDANT, GARY RAINSDON,
 vs.                                                  TRUSTEE’S, MOTION TO DISMISS


 defendants, as listed within three ‘Defendant
 Groups’

 ‘Idaho Bankruptcy Court’ Defendant Group
 The Honorable Noh G. Hillen
 Gary Rainsdon, Trustee

 ‘Zions’ Defendant Group
 Zions Bancorporation, N.A. f/k/a ZB, N.A. dba
 Zions First National Bank
 Zions Bank
 Clint Nef
 SAG Intermountain
 David H Leigh
 Michael D. Mayfield
 Ray Quinney & Nebeker, P.C.

 ‘Idaho Bankruptcy Debtor Lawyers’ Defendant
 Group
 Patrick Geile


DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION TO DISMISS           -   1
Case 21-06002-BPH        Doc 23     Filed 02/26/21 Entered 02/26/21 09:10:07            Desc Main
                                   Document      Page 2 of 4


 Foley Freeman PLLC
 D. Blair Clark
 Law Offices of D. Blair Clark P.C.

                       Defendants.

       COMES NOW, DEFENDANT, GARY RAINSDON, TRUSTEE, by and through his

undersigned counsel, Anderson, Julian & Hull LLP, and moves this Court for entry of an Order of

dismissing the Adversary Complaint (DE #1) on the basis of Fed. R. Civ. P. 12(b)(1), (2), and (6)

and on the basis that Gary Rainsdon, as Trustee is immune from suit or liability to the

Debtors/Plaintiffs on the basis of derived judicial immunity/quasi-judicial immunity.

       In addition, Plaintiffs/Debtors have indicated and acknowledged that Trustee Gary

Rainsdon should not be a party to this adversary proceeding.

       Defendant Rainsdon’s Motion to Dismiss is supported by a Memorandum in Support of

Defendant’s Motion to Dismiss filed concurrently herewith.

       DATED this      ?b     day of February, 2021.

                                                 ANDERSON, JULIAN & HULL LLP


                                                 By______
                                                 Brian K. Julian, Of the Firm
                                                 Anne S. Magnelli, of the Firm
                                                 Attorneys for Defendant Gary Rainsdon,
                                                 Trustee


                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on this 2’/day of February, 2021, I served a true and correct
copy of the foregoing DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION TO
DISMISS by delivering the same to each of the following attorneys of record, by the method
indicated below, addressed as follows:
         Joseph Beumeler and LaurieAnn Shoemaker                  U.S. Mail, postage prepaid
         29862 Emmett Road                                        Hand-Delivered
         Caidwell, Idaho 83607                                    Overnight Mail
         T: (208) 573-3604                                        E-Mail
         E: LAShoemaker.zgmail.com                                ECF/e-File
         Pro Se Plaintiffs


DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION TO DISMISS -2
Case 21-06002-BPH      Doc 23     Filed 02/26/21 Entered 02/26/21 09:10:07     Desc Main
                                 Document      Page 3 of 4



        Honorable Noah G. Hill                             U.S. Mail, postage prepaid
        U.S. District & Bankruptcy Courthouse         Li   Hand-Delivered
        Boise Office                                  Li   Overnight Mail
        550 W. Fort Street, Suite 400                 Li   E-Mail
        Boise, Idaho 83724                                 ECF/e-File
        Defendant
        U.S. Trustee                                       U.S. Mail, postage prepaid
        720 Park Blvd. Suite 220                           Hand-Delivered
        Boise, Idaho 83712                                 Overnight Mail
        Defendant                                          E-Mail
                                                           ECF/e-File
        Clint Nef                                          U.S. Mail, postage prepaid
        SAG Intermountain                             Li   Hand-Delivered
        1 South Main Street, Suite #1400              Li   Overnight Mail
        Salt Lake City, Utah 84133-1109               Li   E-Mail
        Defendant                                          ECF/e-File
        SAG Intermountain                                  U.S. Mail, postage prepaid
        I South Main Street, Suite # 1400 Salt Lake   Li   Hand-Delivered
        City. Utah 84133-1109                         Li   Overnight Mail
        Defendant                                     Li   E-Mail
                                                           ECF/e-File
        Zions Bank                                         U.S. Mail, postage prepaid
        2460 S. 3270                                  Li   Hand-Delivered
        West Salt Lake City, UT 84119                 Li   Overnight Mail
        Defendant                                     Li   E-Mail
                                                           ECF/e-File
        Zions First National Bank                          U.S. Mail, postage prepaid
        150 5 Fort Ln                                 Li   Hand-Delivered
        Layton, UT 8404 1-4320                        Li   Overnight Mail
        Defendant                                     Li   E-Mail
                                                           ECF/e-File
        Zions Bancorporation, N.A.                         U.S. Mail, postage prepaid
        1 5. Main Street                                   Hand-Delivered
        Salt Lake City, Utah 84133                         Overnight Mail
        Defendant                                          E-Mail
                                                           ECF/e-File
        David H. Leigh                                     U.S. Mail, postage prepaid
        RAY QUIWNEY & NEBEKER                              Hand-Delivered
        36 South State Street, Suite 1400                  Overnight Mail
        P.O. Box 45385                                     E-Mail
        Salt Lake City, Utah 84145-03 85                   ECF/e-File
        Defendant




DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION TO DISMISS -3
Case 21-06002-BPH      Doc 23     Filed 02/26/21 Entered 02/26/21 09:10:07     Desc Main
                                 Document      Page 4 of 4



        Michael D. Mayfield                                U.S. Mail, postage prepaid
        RAY QUTNEY & NEBEKER                        [1     Hand-Delivered
        36 South State Street, Suite 1400           El     Overnight Mail
        P.O. Box 45385                              El     E-Mail
        Salt Lake City, Utah 84145-0385                    ECF/e-File
        Defendant
        RAY QUINNEY & NEBEKER                              U.S. Mail, postage prepaid
        36 South State Street, Suite 1400           El     Hand-Delivered
        P.O. Box 45385                              El     Overnight Mail
        Salt Lake City, Utah 84 145-0385            El     E-Mail
        Defendant                                          ECF/e-File
        D. Blair Clark                                     U.S. Mail, postage prepaid
        LAW OFFICES OF D. BLAIR CLARK PC                   Hand-Delivered
        967 E. Parkcenter Blvd., #282                      Overnight Mail
        Boise, ID 83706                                    E-Mail
        Defendant                                          ECF/e-File
        LAW OFFICES OF D. BLAIR CLARK PC                   U.S. Mail, postage prepaid
        967 E. Parkcenter Blvd., #282               El     Hand-Delivered
        Boise, ID 83706                             El     Overnight Mail
        Defendant                                   El     E-Mail
                                                           ECF/e-File
        Patrick Geile                                      U.S. Mail, postage prepaid
        FOLEY FREEMAN, PLLC                                Hand-Delivered
        953 S. Industry Way                                Overnight Mail
        P.O. Box 10                                        E-Mail
        Meridian, ID 83680                                 ECF/e-File
        Defendant
        FOLEY FREEMAN PLLC                                 U.S. Mail, postage prepaid
        953 5. Industry Way                         El     Hand-Delivered
        P.O. Box 10                                 El     Overnight Mail
        Meridian, ID 83680                          El     E-Mail
        Defendant                                          ECF/e-File



                                                     B ‘an K. Julian




DEFENDANT, GARY RAINSDON, TRUSTEE’S, MOTION TO DISMISS -4
